338 F.2d 60
Ricardo BORROTO, Appellant,v.UNITED STATES of America, Appellee.
No. 21292.
United States Court of Appeals Fifth Circuit.
November 2, 1964.

Daniel S. Pearson, Miami, Fla., for appellant.
James O. Murphy, Jr., Robert C. Josefsberg, William A. Meadows, Jr., U. S. Atty., Miami, Fla., for appellee.
Before JONES and GEWIN, Circuit Judges, and ESTES, District Judge.
PER CURIAM.


1
The appellant was convicted on six counts of an indictment charging narcotics offenses. Two counts of the indictment, charging sales of narcotics, were attacked on the ground that the identity of the purchaser was not shown. The district court rejected this contention and we are in agreement with its view. While it has been held that an indictment so drawn is defective1 the majority and, we think, the better rule2 is otherwise.


2
None of the other specifications of error were preserved for review on appeal although the appellant was represented at the trial by counsel of his own selection. These claims of error are not, singly or in the aggregate, such as call for the application of the plain error rule. No manifest injustice will result from allowing the convictions to stand. The judgment and sentence of the district court are


3
Affirmed.



Notes:


1
 Lauer v. United States, 7th Cir. 1963, 320 F.2d 187


2
 Clay v. United States, 10th Cir. 1963, 326 F.2d 196; Jackson v. United States, 8th Cir. 1963, 325 F.2d 477; Taylor v. United States, 8th Cir. 1964, 332 F.2d 918; Llamas v. United States, D.C.E.D. N.Y.1963, 226 F. Supp. 351, aff. 2nd Cir. 1964, 327 F.2d 657